******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
RUTH GLADSTEIN v. SARANN GOLDFIELD ET AL.
                (SC 19696)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa and Robinson, Js.*
          Argued January 26—officially released May 16, 2017

  Daniel J. Klau, with whom was Bradley K. Cooney,
for the appellant (plaintiff).
  Louis B. Blumenfeld, with whom, on the brief, were
Lorinda S. Coon and Lawrence J. Merly, for the appel-
lees (defendants).
                          Opinion

  ROGERS, C. J. This case raises the question of
whether a party’s actions during the pendency of her
appeal have resulted in that appeal becoming moot.
The plaintiff, Ruth Gladstein, appeals from the judgment
of the Appellate Court affirming the trial court’s dis-
missal of her action due to lack of subject matter juris-
diction; Gladstein v. Goldfield, 163 Conn. App. 579, 587,
137 A.3d 60 (2016); which followed the trial court’s
denial of the plaintiff’s motion to substitute the trustee
of her bankruptcy estate as the correct party plaintiff.
The plaintiff claims that the Appellate Court improperly
refused to consider her claim that the trial court had
applied an improper standard when denying her motion
to substitute, concluding instead that she had induced
the error of which she complained. Because the bank-
ruptcy trustee, at the plaintiff’s behest, has abandoned
the underlying action and the plaintiff no longer is seek-
ing to substitute the trustee as party plaintiff, we con-
clude that our resolution of this claim would afford the
plaintiff no practical relief. Accordingly, we dismiss the
plaintiff’s appeal as moot.
   The following undisputed facts and procedural his-
tory are relevant to the appeal.1 The plaintiff is a benefi-
ciary of a trust established by her mother in 1992. In
1997, the plaintiff’s mother executed an amendment to
the trust that reduced the plaintiff’s residual interest
therein. In July, 2008, the plaintiff and her husband filed
a petition for bankruptcy in the United States Bank-
ruptcy Court for the District of Nevada (bankruptcy
court). In July, 2009, the bankruptcy court granted the
plaintiff and her husband a discharge of their debts. In
September, 2009, the plaintiff filed the present action
in her own name against the defendants, her sister,
Sarann Goldfield, and her brother-in-law, Alvin Gold-
field, alleging, inter alia, misuse of trust funds as well
as forgery and undue influence in connection with the
1997 amendment of the trust, and Attorney Martin Wolf
and his law firm, Cohen and Wolf, P.C., alleging, inter
alia, breach of fiduciary duty. Wolf had drafted the trust
and its amendment and served as trustee.
   In her 2008 bankruptcy court filings, the plaintiff did
not disclose her interest in her mother’s trust or her
potential legal claims against the defendants. Pursuant
to federal bankruptcy law, the plaintiff was required to
do so. See 11 U.S.C. § 541 (a) (1) (debtor must disclose
‘‘all legal or equitable interests . . . in property as of
the commencement of the case’’); 11 U.S.C. § 541 (a)
(7) (duty to disclose is continuous so as to include
any interest acquired after commencement of case).
Moreover, her claims against the defendants were part
of the bankruptcy estate and belonged to the bank-
ruptcy trustee and not to her individually.2 For that
reason, the defendants filed motions to dismiss this
action for lack of subject matter jurisdiction due to the
plaintiff’s lack of standing.3
   In response, the plaintiff conceded that she lacked
standing and filed a motion to substitute the bankruptcy
trustee as the proper plaintiff pursuant to General Stat-
utes § 52-109,4 to which the defendants objected. A hear-
ing, at which evidence was presented, was held on the
motion. On October 30, 2013, after concluding that the
plaintiff had failed to show that she had brought the
action in her own name due to mistake, as contemplated
by § 52-109, the trial court denied the motion to substi-
tute the bankruptcy trustee as plaintiff, then dismissed
the action for lack of subject matter jurisdiction. There-
after, the plaintiff filed an appeal with the Appellate
Court, claiming that the trial court improperly had disal-
lowed the substitution of the bankruptcy trustee.
   While the plaintiff’s appeal to the Appellate Court
remained pending, she requested that the bankruptcy
trustee abandon the underlying cause of action. On
August 7, 2014, the bankruptcy court granted the trust-
ee’s motion to abandon the action, nunc pro tunc. As
a result of this ruling, the plaintiff’s claims against the
defendants now belong to her, alone, to pursue.
   In her initial brief to the Appellate Court, filed there-
after, the plaintiff contended that the August 7, 2014
order of the bankruptcy court merited a reversal of the
trial court’s October 30, 2013 judgment dismissing her
action to allow further proceedings to be prosecuted
in her own name. The defendants moved to strike the
plaintiff’s brief, arguing that it relied on material outside
of the trial court record and pertaining to events that
postdated the judgment. After the Appellate Court
granted the defendants’ motion to strike, the plaintiff
filed a substitute brief in which she argued instead that
the trial court had applied an improper standard in
deciding her motion to substitute.
  On March 8, 2016, the Appellate Court decided the
plaintiff’s appeal. As previously indicated, that court
declined to review the plaintiff’s claim on its merits,
reasoning instead that the plaintiff had induced the
action of the trial court that she was challenging on
appeal and, therefore, had waived the right to review.
Gladstein v. Goldfield, supra, 163 Conn. App. 585–86.5
The plaintiff’s appeal to this court followed.6
   In her briefs to this court and at oral argument, the
plaintiff alluded to the posttrial proceedings in the bank-
ruptcy court and indicated that, in the event she pre-
vailed and the case were remanded to the trial court,
she intended to move that her motion to substitute be
declared moot. Following oral argument, this court,
sua sponte, ordered the parties to submit supplemental
briefs addressing the following issue: ‘‘ ‘Is this appeal
moot, in light of the representation of plaintiff’s counsel
that the plaintiff no longer is seeking the substitution
of the bankruptcy trustee as party plaintiff?’ ’’ The plain-
tiff, in her supplemental brief, contends that the appeal
is not moot because a live controversy continues
between the parties in regard to her claims of the defen-
dants’ wrongdoing in connection with her mother’s
trust, and this court can provide practical relief in the
manner of an unrestricted remand. The defendants, for
their part, do not challenge this contention. We disagree
with the parties and conclude that this appeal is moot.
   Mootness presents a legal question and implicates
this court’s subject matter jurisdiction, a threshold mat-
ter to resolve. Burton v. Commissioner of Environ-
mental Protection, 323 Conn. 668, 677, 150 A.3d 666
(2016). This court has a duty to dismiss cases over
which it lacks subject matter jurisdiction, which cannot
be conferred by the consent of the parties. Bender v.
Bender, 292 Conn. 696, 704 n.5, 975 A.2d 636 (2009);
see also Lyon v. Jones, 291 Conn. 384, 392, 968 A.2d
416 (2009) (appropriate to consider mootness even
when not raised by parties). We may address a moot-
ness issue if there is either evidence in the record sug-
gesting mootness or an acknowledgment in a party’s
brief, or at oral argument, as to the existence of facts
supporting mootness. Private Healthcare Systems, Inc.
v. Torres, 278 Conn. 291, 299, 898 A.2d 768 (2006); Pha-
neuf v. Commissioner of Motor Vehicles, 166 Conn.
449, 451, 352 A.2d 291 (1974).
   ‘‘A claim of mootness implicates the well established
rule that [a]n actual controversy must exist not only at
the time [an] appeal is taken, but also throughout the
pendency of the appeal. . . . When, during the pen-
dency of an appeal, events have occurred that preclude
an appellate court from granting any practical relief
through its disposition of the merits, a case has become
moot.’’ (Internal quotation marks omitted.) Williams v.
Ragaglia, 261 Conn. 219, 225, 802 A.2d 778 (2002).
‘‘[T]he requirement of an actual controversy . . . is
premised upon the notion that courts are called upon
to determine existing controversies, and thus may not
be used as a vehicle to obtain advisory judicial opinions
on points of law.’’ State v. McElveen, 261 Conn. 198,
204–205, 802 A.2d 74 (2002). ‘‘[I]t is not the province
of appellate courts to decide moot questions, discon-
nected from the granting of actual relief or from the
determination of which no practical relief can follow.’’
(Internal quotation marks omitted.) Statewide Griev-
ance Committee v. Burton, 282 Conn. 1, 14, 917 A.2d
966 (2007). In short, ‘‘where the question presented is
purely academic, we must refuse to entertain the
appeal.’’ (Internal quotation marks omitted.) Id.
  The only questions presented by this appeal are
whether the Appellate Court improperly declined to
consider the merits of the plaintiff’s claim that the trial
court had utilized the wrong standard in deciding her
motion to substitute and, if so, whether the trial court
in fact did use an improper standard. If we were to
decide both of these questions in the plaintiff’s favor,
the proper remedy would be to remand the case for
a new hearing on the plaintiff’s motion to substitute,
utilizing the proper standard.7 The plaintiff, however,
has informed this court that she does not intend to
pursue that motion, because the underlying action no
longer belongs to the bankruptcy trustee, the party
whom she previously had sought to substitute. Conse-
quently, a disposition on the merits of the case would
not result in any practical relief for the plaintiff. Stated
otherwise, the questions of the proper standard on a
motion to substitute, and whether the Appellate Court
properly refused to decide that issue, are purely aca-
demic. In short, the appeal has been rendered moot.
   The appeal is dismissed.
   In this opinion the other justices concurred.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Rogers and Justices Palmer, Eveleigh,
McDonald, Espinosa and Robinson. Although Justice Palmer was not present
at oral argument, he has read the briefs and appendices, and has listened
to a recording of oral argument prior to participating in this decision.
   1
     See generally Gladstein v. Goldfield, supra, 163 Conn. App. 580–83.
   2
     ‘‘Commencement of a bankruptcy proceeding creates an estate that com-
prises all legal or equitable interests of the debtor in property as of the
commencement of the case. . . . The debtor must file a formal statement
with the Bankruptcy Court including a schedule of his or her assets and
liabilities. . . . The assets, which become the property of the bankruptcy
estate, include all causes of action belonging to the debtor that accrued
prior to the filing of the bankruptcy petition. . . . A cause of action becomes
a part of the bankruptcy estate even if the debtor fails to schedule the claim
in his petition.’’ (Citations omitted; internal quotation marks omitted.) Assn.
Resources, Inc. v. Wall, 298 Conn. 145, 164–65, 2 A.3d 873 (2010).
   3
     ‘‘Standing is the legal right to set judicial machinery in motion. One
cannot rightfully invoke the jurisdiction of the court unless he [or she] has,
in an individual or representative capacity, some real interest in the cause
of action, or a legal or equitable right, title or interest in the subject matter
of the controversy. . . . When standing is put in issue, the question is
whether the person whose standing is challenged is a proper party to request
an adjudication of the issue . . . . As a general matter, one party has no
standing to raise another’s rights. . . . If a party is found to lack standing,
the court is without subject matter jurisdiction to determine the cause.’’
(Citations omitted; internal quotation marks omitted.) Fairfield Merrittview
Ltd. Partnership v. Norwalk, 320 Conn. 535, 547–48, 133 A.3d 140 (2016);
see also Assn. Resources, Inc. v. Wall, 298 Conn. 145, 165, 2 A.3d 873 (2010)
(‘‘because an unscheduled claim remains the property of the bankruptcy
estate, the debtor lacks standing to pursue the claims after emerging from
bankruptcy, and the claims must be dismissed’’ [internal quotation marks
omitted]).
   4
     General Statutes § 52-109 provides: ‘‘When any action has been com-
menced in the name of the wrong person as plaintiff, the court may, if
satisfied that it was so commenced through mistake, and that it is necessary
for the determination of the real matter in dispute so to do, allow any other
person to be substituted or added as plaintiff.’’
   5
     The Appellate Court further rejected the plaintiff’s claim that the trial
court had committed plain error in denying the motion to substitute, and
it declined the plaintiff’s final request that it invoke its supervisory power
to afford her relief. Gladstein v. Goldfield, supra, 163 Conn. App. 586–87.
   6
     Shortly before the Appellate Court released its opinion, this court issued
its decision in Fairfield Merrittview Ltd. Partnership v. Norwalk, 320 Conn.
535, 133 A.3d 140 (2016), which had addressed the question of the proper
standard for a trial court to employ when deciding a motion to substitute
pursuant to § 52-109. See id., 553–54 n.21. We granted the plaintiff’s petition
for certification to appeal, limited to the following question: ‘‘In view of
our recent decision in Fairfield Merrittview Ltd. Partnership v. Norwalk,
[supra, 535], did the Appellate Court correctly affirm the trial court’s order
denying the plaintiff’s motion to substitute and consequent judgment of
dismissal on the basis of the plaintiff’s lack of standing?’’ Gladstein v.
Goldfield, 321 Conn. 914, 136 A.3d 645 (2016).
   7
     The mandate of an appellate tribunal establishes the scope of a trial
court’s authority to proceed with a case upon remand. State v. Tabone, 301
Conn. 708, 713, 23 A.3d 689 (2011). In the plaintiff’s view, this court’s remand
order ought to be crafted broadly enough to permit her to abandon the
substitution motion and attempt anew to prosecute this action in her own
name, now that she has persuaded the bankruptcy trustee not to pursue it.
It is axiomatic that, when a reviewing court sets aside a judgment on appeal,
the ‘‘effect [of the judgment] is destroyed and the parties are in the same
condition as before it was rendered.’’ (Internal quotation marks omitted.)
Hurley v. Heart Physicians, P.C., 298 Conn. 371, 383, 3 A.3d 892 (2010);
see also 5 Am. Jur. 2d 538, Appellate Review § 803 (2007) (‘‘[a] complete
reversal generally annuls the judgment below, and the case is put in the
same posture in which it was before the judgment was entered’’ [footnote
omitted]). The plaintiff, however, is asking to be put in a better position
than she was in before the court rendered judgment, namely, a position in
which she has the benefit of a ruling from the bankruptcy court that she
did not obtain until approximately eight months after the case already had
concluded. For the plaintiff to pursue this action in her own name, it was
necessary for her to secure the trustee’s abandonment of the claim either
(1) prior to bringing the action, (2) while the action remained pending or
(3) within four months of the trial court’s judgment dismissing the action.
See General Statutes § 52-212a. We disagree that pursuit of an academic
issue on appeal can provide an alternative path to opening a judgment
when the time limitation of § 52-212a, or the exceptions to that statute’s
application; see Weiss v. Weiss, 297 Conn. 446, 455, 998 A.2d 766 (2010);
cannot be satisfied.